DETAILED ACTION
This office action is in response to the above identified application filed on August 28, 2019. The application contains claims 1-17. 
Claims 1-17 are pending

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The present application claims foreign priority to 201811348755.5, filed in China on November 13, 2018. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on November 15, 2019. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 2-5, 8-11, and 15-17 are objected to because of the following informalities:
Claim 2, lines 1-3: 
“wherein … according to the tone information … comprises:” should read “wherein … based on
Claim 11, line 10: 
“the loudspeaker” should read “a loudspeaker” to avoid being interpreted to refer to a particular loudspeaker that has been referenced previously.
Claim 16, lines 2-3: 
“the program causes the program to:” the underlined part appears to be a typo.
Claim 3, line 8; claim 4, line 4; claim 5, line 5; claim 8, line 8; claim 9, line 4; claim 10, line 6; claim 15, line 4; claim 16, line 4; claim 17, line 6: 
each claim recites “the user”. Applicant is advised to amend the claim language to clearly recite “a user” before making reference to “the user” for each of the claims listed above.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8, 10-14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over BROMAND et al. (US 20190325896 A1), in view of Daley et al. (US 20180358009 A1).

With regard to claim 1,
BROMAND teaches
a music recommending method ([0049]-[0050]), comprising: 
acquiring a user speech for performing speech control (Fig. 1; [0067]: receive a natural utterance from the user 2, wherein the natural utterance corresponds to “a user speech”. [0033]-[0034]: the natural utterance causes a command to be executed in the system shown in Fig. 1 suggests "performing speech control"); 
identifying content of the user speech ([0085]-[0087]: extract a command from the textual component of the natural utterance, wherein the command corresponds to “content of the user speech”), and acquiring tone information of the user speech, wherein the tone information of the user speech comprises at least one of a speech speed, a speech volume, and emotion information of the user speech ([0097]: extract one or more emotion features from the natural utterance, such as volume, pitch, pace, cadence, inflection, etc.); 
BROMAND does not teach
determining a recommending result for recommending music based on the tone information of the user speech.
Daley teaches
determining a recommending result for recommending music based on the tone information of the user speech ([0078]: select music for userA based on the determined happy tone of the voice command from the user).
BROMAND to incorporate the teachings of Daley to determine music to be recommended to a user based on the tone information determined from the user speech. Doing so would ensure the response to a user speech command is not only personalized based on the user data (the user's own music library), but it is also cognitively personalized based on cognitive analysis of the command spoken by the user as taught by Daley ([0078]).

With regard to claim 2,
	As discussed in claim 1, BROMAND and Daley teach all the limitations therein.
	Daley further teaches
the music recommending method according to claim 1, wherein the determining a recommending result for recommending music according to the tone information of the user speech comprises: 
determining a type of music to be recommended according to the tone information of the user speech ([0078]: selecting happy music based on the determined happy tone of the voice command indicates happy music has been determined according to the happy tone, wherein happy music corresponds to “a type of music”); and 
searching for music in the type of music to be recommended, to determine the searched music as the recommending music ([0078]: select happy music from userA's music library based on the determined happy tone of the voice command and play the selected music via the speaker).

With regard to claim 3,
	As discussed in claim 2, BROMAND and Daley teach all the limitations therein.
	Daley further teaches
the music recommending method according to claim 2, wherein the determining a type of music to be recommended according to the tone information of the user speech comprises at least one of:
determining a rhythm type of the music to be recommended according to the speech speed of the user speech; 
determining a style of the music to be recommended according to the emotion information of the user speech ([0078]: selecting happy music based on the determined happy tone of the voice command indicates happy music has been determined according to the happy tone, wherein happy music is “a style of the music”); and 
determining an environment in which the user is located according to the speech volume of the user speech, and determining a rhythm type and a style of the music to be recommended according to the determined environment.

With regard to claim 5,
	As discussed in claim 1, BROMAND and Daley teach all the limitations therein.
	BROMAND further teaches
the music recommending method according to claim 1, wherein the recommending result comprises a music playlist having at least one piece of music ([0053]: the user's heavy metal playlist teaches “a music playlist”); and the method further comprises: 
playing the at least one piece of music in the music playlist according to a sequence of the at least one piece of music in the music playlist ([0053]: play the user's heavy metal playlist in response to a natural utterance, wherein “according to a sequence …” is inherently taught by the one by one playing order of a playlist); 
acquiring a speech feedback from the user in a process of playing the music ([0050]: receive a user's natural utterance of "Whatever" while playing "You Are My Sunshine" as an uplifting song, wherein "Whatever" corresponds to “a speech feedback” indicating a negative feedback); 
adjusting the music playlist according to the speech feedback ([0050]: disassociate "You Are My Sunshine" with an uplifting song and associate "What a Wonderful World" with an uplifting song instead, wherein an uplifting song corresponds to “the music playlist”).

With regard to claim 6,
BROMAND teaches
a music recommending device (Fig. 1; [0049]-[0050]), comprising: 
one or more processors (Fig. 8: processor device 1010); and 
a storage device configured for storing one or more programs (Fig. 8: media playback device 1090), wherein the one or more programs are executed by the one or more processors to enable the one or more processors to:
acquire a user speech for performing speech control (Fig. 1; [0067]: receive a natural utterance from the user 2, wherein the natural utterance corresponds to “a user speech”. [0033]-[0034]: the natural utterance causes a command to be executed in the system shown in Fig. 1 suggests "performing speech control"); 
identify content of the user speech ([0085]-[0087]: extract a command from the textual component of the natural utterance, wherein the command corresponds to “content of the user speech”), and acquire tone information of the user speech, wherein the tone information of the user speech comprises at least one of a speech speed, a speech volume, and emotion information of the user speech ([0097]: extract one or more emotion features from the natural utterance, such as volume, pitch, pace, cadence, inflection, etc.); 
BROMAND does not teach
determine a recommending result for recommending music according to the tone information of the user speech.
Daley teaches
determine a recommending result for recommending music according to the tone information of the user speech ([0078]: select music for userA based on the determined happy tone of the voice command from the user).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified BROMAND to incorporate the teachings of Daley to determine music to be recommended to a user based on the tone information determined from the user speech. Doing so would ensure the response to a user speech command is not only personalized based on the user data (the user's own music library), but it is also cognitively personalized based on cognitive analysis of the command spoken by the user as taught by Daley ([0078]).

With regard to claim 7,
	As discussed in claim 6, BROMAND and Daley teach all the limitations therein.
	Daley further teaches
the music recommending device according to claim 6, wherein the one or more programs are executed by the one or more processors to enable the one or more processors to: 
determine a type of music to be recommended according to the tone information of the user speech ([0078]: selecting happy music based on the determined happy tone of the voice command indicates happy music has been determined according to the happy tone, wherein happy music corresponds to “a type of music”); and 
search for music in the type of music to be recommended, to determine the searched music as the recommending music ([0078]: select happy music from userA's music library based on the determined happy tone of the voice command and play the selected music via the speaker).

With regard to claim 8,
	As discussed in claim 7, BROMAND and Daley teach all the limitations therein.
	Daley further teaches
the music recommending device according to claim 7, wherein the one or more programs are executed by the one or more processors to enable the one or more processors to perform at least one of:
determine a rhythm type of the music to be recommended according to the speech speed of the user speech; 
determine a style of the music to be recommended according to the emotion information of the user speech ([0078]: selecting happy music based on the determined happy tone of the voice command indicates happy music has been determined according to the happy tone, wherein happy music is “a style of the music”); and 
determine an environment in which the user is located according to the speech volume of the user speech, and determine a rhythm type and a style of the music to be recommended according to the determined environment.

With regard to claim 10,
	As discussed in claim 6, BROMAND and Daley teach all the limitations therein.
	BROMAND further teaches
the music recommending device according to claim 6, wherein the recommending result comprises a music playlist having at least one piece of music ([0053]: the user's heavy metal playlist teaches “a music playlist”), and the one or more programs are executed by the one or more processors to enable the one or more processors to: 
play the at least one piece of music in the music playlist according to a sequence of the at least one piece of music in the music playlist ([0053]: play the user's heavy metal playlist in response to a natural utterance, wherein “according to a sequence …” is inherently taught by the one by one playing order of a playlist); 
acquire a speech feedback from the user in a process of playing the music ([0050]: receive a user's natural utterance of "Whatever" while playing "You Are My Sunshine" as an uplifting song, wherein "Whatever" corresponds to “a speech feedback” indicating a negative feedback); 
adjust the music playlist according to the speech feedback ([0050]: disassociate "You Are My Sunshine" with an uplifting song and associate "What a Wonderful World" with an uplifting song instead, wherein an uplifting song corresponds to “the music playlist”).

With regard to claim 11,
BROMAND teaches
a non-volatile computer-readable storage medium, in which a computer program is stored, wherein the computer program, when executed by a processor (Fig. 8: processor device 1010), causes a device to: 
acquire a user speech for performing speech control (Fig. 1; [0067]: receive a natural utterance from the user 2, wherein the natural utterance corresponds to “a user speech”. [0033]-[0034]: the natural utterance causes a command to be executed in the system shown in Fig. 1 suggests "performing speech control"); 
identify content of the user speech ([0085]-[0087]: extract a command from the textual component of the natural utterance, wherein the command corresponds to “content of the user speech”);
acquire tone information of the user speech, wherein the tone information of the user speech comprises at least one of a speech speed, a speech volume, and emotion information of the user speech ([0097]: extract one or more emotion features from the natural utterance, such as volume, pitch, pace, cadence, inflection, etc.); 
BROMAND does not teach
determine a recommending result for recommending music based on the tone information of the user speech; and 
play the recommending music on the loudspeaker of the device.
Daley teaches
determine a recommending result for recommending music based on the tone information of the user speech ([0078]: select music for userA based on the determined happy tone of the voice command from the user); and 
play the recommending music on the loudspeaker of the device ([0078]: play the selected music via the speaker).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified BROMAND to incorporate the teachings of Daley to determine music to be recommended to a user based on the tone information determined from the user speech. Doing so would ensure the response to a user speech command is not only personalized based on the user data (the user's own music library), but it is also cognitively personalized based on cognitive analysis of the command spoken by the user as taught by Daley ([0078]).

With regard to claim 12,
	As discussed in claim 11, BROMAND and Daley teach all the limitations therein.
	Daley further teaches
the computer-readable storage medium of claim 11, wherein when determining a recommending result for recommending music based on the tone information of the user speech, the program causes the device to: 
determine a type of music to be recommended according to the tone information of the user speech ([0078]: selecting happy music based on the determined happy tone of the voice command indicates happy music has been determined according to the happy tone, wherein happy music corresponds to “a type of music”); and 
search for music in the type of music to be recommended, to determine the searched music as the recommending music ([0078]: select happy music from userA's music library based on the determined happy tone of the voice command and play the selected music via the speaker).

With regard to claim 13,
	As discussed in claim 12, BROMAND and Daley teach all the limitations therein.
	BROMAND further teaches
the computer-readable storage medium of claim 12, wherein when determining a type of music to be recommended according to the tone information of the user speech, the program causes the device to determine a rhythm type of the music to be recommended according to the speech speed of the user speech ([0049]-[0050]: select songs to play based on emotion feature cadence extracted from a user's natural utterance, wherein cadence is mapped to “a rhythm type of the music”, for example, a cadence indicative of a neutral emotion corresponds to one rhythm type, while a cadence indicative of a joyful emotion corresponds to a different rhythm type).

With regard to claim 14,
	As discussed in claim 12, BROMAND and Daley teach all the limitations therein.
	Daley further teaches
the computer-readable storage medium of claim 12, wherein when determining a type of music to be recommended according to the tone information of the user speech, the program causes the device to determine a style of the music to be recommended according to the emotion information of the user speech ([0078]: selecting happy music based on the determined happy tone of the voice command indicates happy music has been determined according to the happy tone, wherein happy music is “a style of the music”).

With regard to claim 17,
	As discussed in claim 11, BROMAND and Daley teach all the limitations therein.
	BROMAND further teaches
the computer-readable storage medium of claim 11, wherein when the recommending result comprises a music playlist having at least one piece of music ([0053]: the user's heavy metal playlist teaches “a music playlist”); the program causes the device to: 
play the at least one piece of music in the music playlist according to a sequence of the at least one piece of music in the music playlist ([0053]: play the user's heavy metal playlist in response to a natural utterance, wherein “according to a sequence …” is inherently taught by the one by one playing order of a playlist); 
acquire a speech feedback from the user in a process of playing the music ([0050]: receive a user's natural utterance of "Whatever" while playing "You Are My Sunshine" as an uplifting song, wherein "Whatever" corresponds to “a speech feedback” indicating a negative feedback); 
adjust the music playlist according to the speech feedback ([0050]: disassociate "You Are My Sunshine" with an uplifting song and associate "What a Wonderful World" with an uplifting song instead, wherein an uplifting song corresponds to “the music playlist”).

Claims 4, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over BROMAND et al. (US 20190325896 A1), in view of Daley et al. (US 20180358009 A1), and in further view of Lu et al. (US 20090217804 A1).

With regard to claim 4,
	As discussed in claim 1, BROMAND and Daley teach all the limitations therein.
	Daley further teaches
the music recommending method according to claim 1, wherein in a case that the tone information of the user speech comprises the emotion information of the user speech, the method further comprises: 
recommending the recommending music to the user in response to the recommending result ([0078]: select happy music from userA's music library based on the determined happy tone of the voice command and play the selected music via the speaker); 
BROMAND and Daley do not teach
acquiring behavior data of a user in a process of playing the recommended music; and 
according to the acquired behavior data of the user, determining emotion information fed back by the user, to adjust the recommending result and obtain an adjusted recommending result.
Lu teaches
acquiring behavior data of a user in a process of playing the recommended music (Fig. 5; [0038]-[0039]: acquire user behavior data with respect to a song, for example, skip a song, explicitly move a song into a playback queue, remove a song from a playback queue); and 
according to the acquired behavior data of the user, determining emotion information fed back by the user, to adjust the recommending result and obtain an adjusted recommending result with respect to a song (Fig. 5; [0038]-[0039]: determine whether the user behaviors indicate positive or negative feedback and refine the recommendation list based on the positive and negative feedback data therein, wherein positive or negative feedback indicates a user’s preference thus corresponds to “emotion information”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified BROMAND and Daley to incorporate the teachings of Lu to acquire behavior data of a user in a process of playing the recommended music and, according to the acquired behavior data of the user, determine emotion information fed back by the user to adjust the recommending result and obtain an adjusted recommending result. Doing so would provide users with a "smart" shuffle and/or selection mechanism in that songs are automatically selected for a playlist based upon their characteristics and provide a user with an easy and simple way to control what is being played as taught by Lu ([0015]).

With regard to claim 9,
	As discussed in claim 6, BROMAND and Daley teach all the limitations therein.
	Daley further teaches
the music recommending device according to claim 6, wherein in a case that the tone information of the user speech comprises the emotion information of the user speech, the one or more programs are executed by the one or more processors to enable the one or more processors to: 
recommend the recommending music to the user in response to the recommending result ([0078]: select happy music from userA's music library based on the determined happy tone of the voice command and play the selected music via the speaker); 
BROMAND and Daley do not teach
acquire behavior data of a user in a process of playing the recommended music; and 
according to the acquired behavior data of the user, determine emotion information fed back by the user, to adjust the recommending result and obtain an adjusted recommending result.
Lu teaches
acquire behavior data of a user in a process of playing the recommended music (Fig. 5; [0038]-[0039]: acquire user behavior data with respect to a song, for example, skip a song, explicitly move a song into a playback queue, remove a song from a playback queue); and 
according to the acquired behavior data of the user, determine emotion information fed back by the user, to adjust the recommending result and obtain an adjusted recommending result with respect to a song (Fig. 5; [0038]-[0039]: determine whether the user behaviors indicate positive or negative feedback and refine the recommendation list based on the positive and negative feedback data therein, wherein positive or negative feedback indicates a user’s preference thus corresponds to “emotion information”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified BROMAND and Daley to incorporate the teachings of Lu to acquire behavior data of a user in a process of playing the recommended music and, according to the acquired behavior data of the user, determine emotion information fed back by the user to adjust the recommending result and obtain an adjusted recommending result. Doing so would provide users with a "smart" shuffle and/or selection mechanism in that songs are automatically selected for a playlist based Lu ([0015]).

With regard to claim 16,
	As discussed in claim 11, BROMAND and Daley teach all the limitations therein.
	Daley further teaches
the computer-readable storage medium of claim 11, wherein in a case that the tone information of the user speech comprises the emotion information of the user speech, the program causes the program to: 
recommend the recommending music to the user in response to the recommending result ([0078]: select happy music from userA's music library based on the determined happy tone of the voice command and play the selected music via the speaker); 
BROMAND and Daley do not teach
acquire behavior data of a user in a process of playing the recommended music; and 
according to the acquired behavior data of the user, determine emotion information fed back by the user, and adjust the recommending result.
Lu teaches
acquire behavior data of a user in a process of playing the recommended music (Fig. 5; [0038]-[0039]: acquire user behavior data with respect to a song, for example, skip a song, explicitly move a song into a playback queue, remove a song from a playback queue); and 
according to the acquired behavior data of the user, determine emotion information fed back by the user, and adjust the recommending result (Fig. 5; [0038]-[0039]: determine whether the user behaviors indicate positive or negative feedback and refine the recommendation list based on the positive and negative feedback data therein, wherein positive or negative feedback indicates a user’s preference thus corresponds to “emotion information”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified BROMAND and Daley to incorporate the teachings of Lu to acquire behavior data of a user in a process of playing the recommended music and, according to the acquired behavior data of the user, determine emotion information fed back by the user to adjust the recommending result and obtain an adjusted recommending result. Doing so would provide users with a "smart" shuffle and/or selection mechanism in that songs are automatically selected for a playlist based upon their characteristics and provide a user with an easy and simple way to control what is being played as taught by Lu ([0015]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over BROMAND et al. (US 20190325896 A1), in view of Daley et al. (US 20180358009 A1), and in further view of HWANG et al. (US 20170243579 A1).

With regard to claim 15,
As discussed in claim 12, BROMAND and Daley teach all the limitations therein.
BROMAND and Daley do not teach
the computer-readable storage medium of claim 12, wherein when determining a type of music to be recommended according to the tone information of the user speech, the program causes the device to: 
determine an environment in which the user is located according to the speech volume of the user speech; and 

HWANG teaches
the computer-readable storage medium of claim 12, wherein when determining a type of music to be recommended according to the tone information of the user speech, the program causes the device to: 
determine an environment in which the user is located according to the speech volume of the user speech ([0053]: determine a location of a sound source which generates a sound based on a volume of the sound received, wherein a sound source corresponds to “the user speech” and a location corresponds to “an environment”); and 
determine a rhythm type and a style of the music to be recommended according to the determined environment ([0089]: recommend a music providing service according to the determined volume, which provides Rock or Dance music as a volume of device noise gets louder and Ballad or Classic music as a volume of device noise gets smaller, wherein Rock or Dance music and Ballad or Classic music correspond to different rhythm types and styles that are recommended to different environments).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified BROMAND and Daley to incorporate the teachings of HWANG to determine an environment in which the user is located according to the speech volume of the user speech and determine a rhythm type and a style of the music to be recommended according to the determined environment. Do so would provide a more efficient and accurate method for providing service by recognizing context information of an electronic apparatus without a user manipulation is required as taught by HWANG ([0007]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOQIN HU whose telephone number is (571)272-1792.  The examiner can normally be reached on Monday-Friday 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XIAOQIN HU/Examiner, Art Unit 2168